In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-13-00099-CR
                              ________________________


                       CLYDE GARNETT LAND, III, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 242nd District Court
                                    Hale County, Texas
               Trial Court No. B17581-0803, Honorable Edward Self, Presiding


                                      May 22, 2013

                        ON ABATEMENT AND REMAND
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Clyde Garnett Land, III appeals from his conviction for theft.        The

district clerk has requested an extension of time to file the record, stating that appellant

has not paid or made arrangements to pay for the record.

       Accordingly, we abate this appeal and remand the cause to the 242nd District

Court of Hale County (trial court) for further proceedings. Upon remand, the trial court

shall determine the following:
      1. whether appellant desires to prosecute the appeal;

      2. whether appellant is indigent; and, if so,

      3. whether appellant is entitled to a free record or appointed counsel.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions.     So too shall it include its findings on those matters

(including the name, address, and phone number of any attorney it may appoint to

represent appellant in this appeal) in a supplemental record and cause that record to be

filed with this court by June 21, 2013. Should further time be needed to perform these

tasks, then same must be requested before June 21, 2013.

      It is so ordered.

                                                Per Curiam

Do not publish.




                                            2